*807The defendant’s contention that the evidence is legally insufficient to support his conviction, is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Stokes, 188 AD2d 627). The defendant was identified by two police officers who purchased cocaine from him in face-to-face transactions. The defendant was also identified by several other back-up police officers, who viewed the defendant while driving by in a police vehicle immediately after the subject drug transactions. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the photographic identification of the defendant by one of the police officers, who viewed a single photograph of the defendant approximately 20 minutes after their face-to-face transaction, was not unduly suggestive. The photographic identification was confirmatory in nature and constituted the ordinary and proper completion of an appropriate police procedure (see, People v Montgomery, 213 AD2d 563).
In addition, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Miller, Ritter and Hart, JJ., concur.